Citation Nr: 1813650	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for coronary artery disease (CAD).

2.  Entitlement to special month compensation (SMC) based on Aid and Attendance/Housebound.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected CAD.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's coronary artery disease manifests as chronic congestive heart failure.

2.  The Veteran able to care for his daily needs without the regular aid and attendance of another person and is able to protect himself from the hazards and dangers incident to his daily environment.

3.  The Veteran has a single service-connected disability rated at 100 percent plus additional service-connected disabilities having a combined rating of 60 percent or more.

4.  As a 100 percent ("total") schedular rating for CAD will be awarded for the entire rating, leaving no rating period where the schedular rating is "less than total," the issue of entitlement to a TDIU is rendered moot for the entire rating period.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005 (2017).

2.  The criteria for SMC based on housebound status have been met.  38 U.S.C. §§ 1114 (s), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.350(i), 3.352 (2017).

3.  The claim of entitlement to an award of TDIU is rendered moot by the grant of a 100 percent schedular rating for CAD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C. § 7104, 1705 (2012); 38 C.F.R. §§ 4.14, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2012.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA also provided relevant examinations as discussed in further on in the decision.  Additionally, VA attempted to obtain records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA).  In its March 2012 response, SSA noted that the Veteran was found fully disabled on June 30, 1989, but it was "unable to retrieve his medical records from that period/none have been found stored."  As SSA has indicated that it does not have these records, VA has satisfied its duty to assist with regard to his SSA records.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Increased Rating Coronary Artery Disease

The Veteran was originally granted service connection for coronary artery disease (CAD) in a May 2012 rating decision.  At that time this disability was rated 10 percent effective May 16, 2011.  Additional evidence was received and this claim was again considered in an August 2012 rating decision, this evaluation was increased to 30 percent effective July 18, 2012.  Further additional evidence was received and this claim was again considered in the July 2013 rating decision on appeal.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's CAD is rated under Diagnostic Code (DC) 7005.  DC 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Private treatment records show chronic diastolic congestive heart failure throughout the claims period.

In July 2012 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  At that time the Veteran's treatment plan included taking continuous medication.  There was no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or automatic implantable cardioverter defibrillator.  The examiner indicated that the Veteran did not have congestive heart failure.  No diagnostic exercise test was performed.  The Veteran reported dyspnea at a workload of greater than 3 METs but not greater than 5 METs.  There was no evidence of cardiac hypertrophy or dilation.  A chest x-ray was performed, but no electrocardiogram, echocardiogram, or other study.  The examiner stated that this disability did not impact the Veteran's ability to work.  This examiner noted that the Veteran's METs were not limited solely by his CAD.  The percentage of his METs level attributed solely to heart disease was 40 percent.  The remaining 60 percent was attributed to the Veteran's abdominal girth secondary to multiple hernias (10 percent), obesity (10 percent), and chronic obstructive pulmonary disease (40 percent).  The Veteran had not been employed since 1989 due to small bowel obstruction and was on SSA disability for that condition.  The Veteran stated that he could not exercise currently due to dyspnea secondary to COPD and because his legs gave out on him.

In an August 2012 addendum opinion after reviewing the record, a VA examiner found that, based solely on his CAD, the Veteran would experience dyspnea at a workload of greater than 5 METs but not greater than 7 METs.

A September 2012 private stress test report found atrial fibrillation.  He exercised using modified Bruce protocol for a duration of three minutes and five seconds, which represented 2 METs.  His heart rate increased to 99 beats per minute representing 66 percent of age predicted maximum heart rate.  The study was terminated due to leg fatigue with no complaints of chest pain.  This was noted to be a nondiagnostic stress EKG due to subtarget heart rate achieved.  There was no evidence of stress induced ischemia at the workload achieved.

In December 2012 the Veteran underwent another VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  At that time the Veteran's treatment plan included taking continuous medication.  There was no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or automatic implantable cardioverter defibrillator.  The examiner stated that the Veteran did not have congestive heart failure.  No diagnostic exercise test was performed.  The Veteran reported symptoms of dyspnea, fatigue, angina, and dizziness at a workload of greater than 5 METs but not greater than 7 METs. There was evidence of cardiac hypertrophy or dilation.  Diagnostic testing included a July 2012 chest x-ray and echocardiogram.  The examiner stated that this disability minimally affected the Veteran's ability to secure gainful employment in either strenuous physical or sedentary occupational environment.

In a May 2013 addendum opinion after reviewing the record, a VA examiner found that the Veteran's current functional capacity was a level of 5 to 7 METs.  This finding was based on earlier examiners' findings and the lack of evidence of current angina or ischemia.  This examiner noted that the 2 METs capacity found on the September 2012 exercise tolerance test was documented to be due to leg fatigue with no evidence of chest pain or ischemia, which implies no functional limitation of the heart of his ischemic heart disease.  The Veteran's cardiologist note from August 2012 stated "He remains sedentary due to his weight and osteoarthritis."  Thus, this examiner found that there was no medical evidence to suggest functional capacity limitation due to ischemic heart disease that was more than pervious examiners had stated.

In June 2015 the Veteran had an abnormal electrocardiogram.  The Veteran was admitted for atypical chest pain in November 2015.  Myocardial infarction was ruled out.

In a November 2015 treatment record, the Veteran's private physician reviewed the results of his stress test and echocardiogram.  The stress test results showed LVEF of 58 percent with possible ischemia in basolateral wall.  This was a low risk scan.  The echocardiogram showed grade 2 diastolic dysfunction.  His LVEF was 50 to 55 percent.  Right ventricular dysfunction was suggested.

In December 2015 the Veteran underwent another VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  This examiner noted that the Veteran had been hospitalized in November 2015 with a history of substernal chest pain that awakened him from sleep and lasted several hours.  This was relieved somewhat by nitroglycerine and in the emergency room.  Cardiac enzymes were reported negative.  The Lexiscan cardiology study shows mild reversible showed defect in lateral wall with a preserved left ventricular function overall ejection fraction about 60 percent.  No other diagnostic testing was performed.  The Veteran stated that he has been hospitalized on at least three occasions with similar chest pain, but no myocardial infarction.  In 1995, he had undergone a coronary arteriogram and was told that he had significant coronary artery disease, but at the time, he opted to be treated medically.  He reported dyspnea on minimal exertion, but no paroxysmal nocturnal dyspnea or orthopnea.  At that time the Veteran's treatment plan included taking continuous medication.  The report indicated that there was no history of myocardial infarction, congestive heart failure, heart valve condition, infectious cardiac condition, or pericardial adhesions.  He did have cardiac arrhythmia, described as constant atrial fibrillation.  He reported percutaneous coronary intervention in 1995 to treat angina and recent hospitalizations at Cookeville Regional Hospital.  Physical examination found a heart rate of 62 with regular rhythm, and normal heart sounds.  The fourth intercostal space was the point of maximal impact.  There was no jugular venous distension.  Auscultation of the lungs was clear.  His posterior tibial pulses were diminished.  The Veteran did not have scars or any other pertinent physical findings, complications, conditions, signs, or symptoms related to his CAD.  There was no evidence of cardiac hypertrophy or cardiac dilation.  An interview-based METs test found symptoms of dyspnea, fatigue, and angina at a workload not greater than 3 METs.  The limitation in METs level was found to be due to multiple medical conditions including the heart condition.  This examiner further found that it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  Instead the examiner noted that the Veteran's comorbid conditions had significant effects on his ability to function, but his LVEF testing rendered a more accurate finding regarding cardiovascular manifestations alone.  The Veteran's CAD impacted his ability to work in that it prevented strenuous physical activity.

An April 2016 private treatment record notes chronic atypical chest pain and chronic diastolic congestive heart failure, class III symptoms.  He reported heart rate fluctuations at home ranging from 80 to 120.  He also thought his chest pains might be occurring more frequently.

June 2016 and October 2016 private treatment records note atrial fibrillation and chronic diastolic congestive heart failure history.

In June 2017 the Veteran had an abnormal electrocardiogram.  Associated private treatment record noted chronic systolic and diastolic congestive heart failure.  The Veteran had a history of right ventricular dysfunction and LVEF 55 percent.  This physician suspected that untreated sleep apnea was the cause of the Veteran's right heart failure.

A July 2017 private transthoracic echocardiography report found congestive heart failure and LVEF 60 percent with mild concentric LVH and normal wall motion.

At his December 2017 hearing, the Veteran testified that he became out of breath putting on his clothes or walking to the mailbox.  He could not put on his socks and was sometimes unable to zip his pants.  His wife made all his food.  He paid someone to do yardwork.  He had been to the emergency room three times in the prior year for his heart.  The Veteran also testified that he was unable to complete a VA stress test in approximately 2014 because his heart condition caused him to become dizzy.  He stated that his private physician agreed that his METs level was 2 and he was unable to work.  The Board notes that the results of that stress test are of record and that they conflict with the Veteran's account.  Specifically, the 

Although not noted at the time of his VA examinations, the Veteran's private treatment records show chronic congestive heart failure throughout the claims period based on multiple private echocardiograms.  Despite this discrepancy, the Board resolves reasonable doubt in favor of the Veteran and finds that his CAD manifests as chronic congestive heart failure.  This is consistent with a 100 percent rating.  See 38 C.F.R. § 4.104, 7005.  Therefore, the Board finds that the evidence is in equipoise as to whether the schedular 100 percent rating for CAD is met and that the 100 percent rating must be granted for the entire period on appeal.  


III.  SMC

A veteran may either receive special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound but may not receive both simultaneously.  As regular aid and attendance is the greater monetary award, the Board will address this theory of entitlement first.  Compare 38 U.S.C. § 1114 (l) with 38 U.S.C. §1114 (s).

Entitlement to SMC by reason of the need for regular aid and attendance requires helplessness such as to require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to his daily environment.  38 U.S.C. § 1114 (l); 38 C.F.R. §§ 3.350 (b), 3.352(a).  The regulations provide the following examples of activities the inability to independently do which could satisfactorily demonstrate the need for regular aid and attendance: dress and undress; keep oneself ordinarily clean and presentable; feed oneself (impairment resulting through loss of coordination of upper extremities or through extreme weakness); attend to the needs of nature; protect oneself from the hazards and dangers incident to the daily environment; or perform frequently required self-adjustment of prosthetic appliances.  38 C.F.R. § 3.352 (a).

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  Based on its review of the record, the Board concludes that the criteria have not been met.

The record does not show that the Veteran is in need of regular aid and attendance of another person because of helplessness.  Although the May 2013 examination noted that the Veteran had not been able to leave home without assistance since his recent bowel surgery following a motor vehicle accident.  There is no indication that these limitations extended beyond his surgical convalescence.  Thus, the record does not contain medical evidence of ongoing helplessness or resultant need of regular aid and attendance due to any disability, regardless of its relationship to his military service.  At his December 2017 hearing, the Veteran testified that he was basically able to dress himself, but had some difficulty with his socks and pants zippers.  His wife made all his food, but there is no indication that he was unable to feed himself.  While this demonstrates that the Veteran is in need of some assistance with certain tasks, it does not show mental and/or physical impairment that rises to the level of helplessness.  The Veteran has reported no inability keeping himself clean and presentable, feed himself, or attend to the needs of nature.  A need for assistance with his socks and pants zippers, while limiting, is not enough to show an inability to independently dress as the Veteran has not suggested that he is unable to adequately dress himself in zipper-less pants and/or without socks.  Instead, the record shows that the Veteran is generally able to perform his activities of daily living despite documented mobility limitations.  As helplessness is not shown, the Veteran cannot prevail on a claim for SMC based on aid and attendance and his claim is accordingly denied.

Next, the Board will consider whether the Veteran is entitled to SMC at the housebound rate.  In order to qualify for SMC at the housebound rate, the Veteran must have a single service-connected disability rated 100 percent and either: (1) have an additional service-connected disability or disabilities ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or (2) be permanently housebound by reason of a service-connected disability or disabilities.  Permanently housebound means the Veteran is substantially confined, as a direct result of a service-connected disability or disabilities, to his dwelling or the immediate premises (or, if institutionalized, to the ward or clinical areas), and it is reasonably certain that the service-connected disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).

Above, the Veteran is granted a schedular 100 percent for CAD.  Additionally, during the appeals period the Veteran's service connected disabilities of prostate cancer, diabetes mellitus, peripheral neuropathy or the bilateral lower extremities, bilateral hearing loss, tinnitus, and erectile dysfunction have had a combined rating of at least 60 percent for the entire claims period, even before he was granted service connection for renal involvement.  See 38 C.F.R. §§ 4.25, 4.26.  These disabilities do not involve the same anatomical segments or bodily systems as the Veteran's CAD.  As such, the Veteran has a single service connected disability rated 100 percent and additional service connected disabilities rated at 60 percent.  Thus, the requirements for SMC at the housebound rate have been met.


IV.  TDIU

A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that there could be a situation where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C. § 1114(s); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010).  In this case, the Veteran has been granted a 100 percent schedular rating for CAD alone for the entire period on appeal.  Additionally, he has been awarded SMC benefits at the "housebound" rate.  As such, the question of TDIU is moot and is dismissed.


ORDER

A rating of 100 percent for coronary artery disease is granted.

SMC based on housebound status is granted.

The appeal as to the issue of entitlement to TDIU is dismissed.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


